United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52168 ATLAS AMERICA PUBLIC #14-2004 L.P. (Name of small business issuer in its charter) Delaware 86-1111314 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R 1 ATLAS AMERICA PUBLIC #14-2004 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Operations for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 18-23 Item 4: Controls and Procedures 23 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS AMERICA PUBLIC #14-2004 L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 582,100 $ 1,242,100 Accounts receivable – affiliate 751,900 1,228,700 Short-term hedge receivable due from affiliate 550,600 1,288,800 Total current assets 1,884,600 3,759,600 Oil and gas properties, net 22,309,800 23,553,800 Long-term hedge receivable due from affiliate 388,300 842,000 $ 24,582,700 $ 28,155,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 25,500 $ 22,200 Short-term hedge liability due to affiliate 8,200 110,400 Total current liabilities 33,700 132,600 Asset retirement obligation 2,385,200 2,282,500 Long-term hedge liability due to affiliate 96,900 99,400 Partners’ capital: Managing general partner 6,598,900 7,512,000 Limited partners (5,256.95 units) 14,745,000 16,609,700 Accumulated other comprehensive income 723,000 1,519,200 Total partners' capital 22,066,900 25,640,900 $ 24,582,700 $ 28,155,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 809,600 $ 1,646,000 $ 3,054,100 $ 5,643,200 Interest income 200 1,800 1,100 8,000 Total revenues 809,800 1,647,800 3,055,200 5,651,200 COSTS AND EXPENSES Production 428,600 415,700 1,327,500 1,618,100 Depletion 366,200 501,500 1,242,000 1,838,900 Accretion of asset retirement obligation 34,200 34,800 102,700 104,500 General and administrative 77,100 66,300 211,200 206,400 Total expenses 906,100 1,018,300 2,883,400 3,767,900 Net (loss) earnings $ (96,300 ) $ 629,500 $ 171,800 $ 1,883,300 Allocation of net (loss) earnings: Managing general partner $ 23,400 $ 309,300 $ 253,300 $ 987,200 Limited partners $ (119,700 ) $ 320,200 $ (81,500 ) $ 896,100 Net (loss) earnings per limited partnership unit $ (23 ) $ 60 $ (16 ) $ 170 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 7,512,000 $ 16,609,700 $ 1,519,200 $ 25,640,900 Participation in revenues and expenses: Net production revenues 604,300 1,122,300 — 1,726,600 Interest income 400 700 — 1,100 Depletion (241,500 ) (1,000,500 ) — (1,242,000 ) Accretion of asset retirement obligation (36,000 ) (66,700 ) — (102,700 ) General and administrative (73,900 ) (137,300 ) — (211,200 ) Net earnings (loss) 253,300 (81,500 ) — 171,800 Other comprehensive loss — — (796,200 ) (796,200 ) Subordination (432,200 ) 432,200 — — Distributions to partners (734,200 ) (2,215,400 ) — (2,949,600 ) Balance at September 30, 2009 $ 6,598,900 $ 14,745,000 $ 723,000 $ 22,066,900 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #14-2004 L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net earnings $ 171,800 $ 1,883,300 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,242,000 1,838,900 Non-cash loss on derivative value 291,000 465,400 Accretion of asset retirement obligation 102,700 104,500 Decrease in accounts receivable – affiliate 476,800 6,600 Increase in accrued liabilities 3,300 3,000 Net cash provided by operating activities 2,287,600 4,301,700 Cash flows from investing activities: Proceeds from sale of tangible equipment 2,000 — Net cash provided by investing activities 2,000 — Cash flows from financing activities: Distribution to partners (2,949,600 ) (4,430,800 ) Net cash used in financing activities (2,949,600 ) (4,430,800 ) Net decrease in cash and cash equivalents (660,000 ) (129,100 ) Cash and cash equivalents at beginning of period 1,242,100 1,590,200 Cash and cash equivalents at end of period $ 582,100 $ 1,461,100 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #14-2004 L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #14-2004 L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,517 Limited Partners. The Partnership was formed on May 3, 2004 to drill and operate gas wells located primarily in western Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (”U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008.
